DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 16 of U.S. Patent No. 10,849,037 (hereinafter Patent ‘037). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially the same claim limitations with only slight changes in grammar and omission of claim limitations.
Regarding claim 1 of the Instant Application, Claim 1 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 2 of the Instant Application, Claim 1 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 3 of the Instant Application, Claim 1 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 4 of the Instant Application, Claim 2 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 5 of the Instant Application, Claim 1 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 6 of the Instant Application, Claim 1 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application. (The limitations of the load 
Regarding claim 7 of the Instant Application, Claim 2 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 8 of the Instant Application, Claim 1 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 9 of the Instant Application, Claim 3 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 10 of the Instant Application, Claim 6 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 11 of the Instant Application, Claim 4 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 12 of the Instant Application, Claim 4 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 13 of the Instant Application, Claim 6 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 14 of the Instant Application, Claim 4 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 15 of the Instant Application, Claim 7 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 16 of the Instant Application, Claim 8 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 17 of the Instant Application, Claim 16 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.

Regarding claim 19 of the Instant Application, Claim 9 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.
Regarding claim 20 of the Instant Application, Claim 4 of Patent ‘037 comprises similar claim limitations but omits the limitations which are not in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. US 2009/0227258 (hereinafter Youn). 
Regarding claim 1, Youn teaches a data transmission method, comprising: 
receiving, by a base station (Serving BS), terminal information (Step 304, CQICH & REP-RSP) sent by terminal equipment (MS#1) [Youn, Figure 3, ¶59]; 
determining, by the base station (Serving BS), according to the terminal information (Step 304, CQICH and REP-REQ) that the terminal equipment performs communication with the base station through a first relay node (RS#1)[Youn, Figure 3, Steps 304-306, ¶59-¶60 & ¶64-¶65]; and 
sending, by the base station (serving BS), a first notification message (Step 309) to the terminal equipment (MS#1), wherein the first notification message is configured to instruct the terminal 

Regarding claim 2, Youn teaches the method according to claim 1, further comprising: 
before determining, by the base station (BS#1), according to the terminal information (CQICH & REP-RSP) that the terminal equipment (MS#1) performs communication with the base station (BS#1) through the first relay node (RS#1) [Youn, ¶59-¶64 (before determining by BS#1 according to the information of, CQICH & REP-RSP having an excellent signal quality that the MS#1 performs communication with the BS#1 through the RS#1, reception by the BS#1 of the CQCICH & REP-RSP, interpreted as relay information sent by the RS#1)], receiving, by the base station, relay information sent by the first relay node (previously noted as RS#1) (wherein the information in the CQICH & REP-RSP is composed of the preamble and signals sent by the RS#1 prior to steps 304- such as Step 303 and the block action above step 303 in Figure 3)) [Youn, ¶64]; 
wherein determining, by the base station, according to the terminal information that the terminal equipment performs communication with the base station through the first relay node comprises:
determining, by the base station, according to the terminal information and the relay information that the terminal equipment performs communication with the base station through the first relay node  [Youn, ¶59-¶64 (determining by BS#1 according to the information of, MS#1's CQICH & REP-RSP, having an excellent signal quality that the MS#1 performs communication with the BS#1 through the RS#1, reception by the BS#1 of the CQICH & REP-RSP, interpreted as relay information sent by the RS#1)];. 



Regarding claim 8, Youn teaches the method according to claim 1, further comprising: sending, by the base station, a second notification message to the first relay node, wherein the second notification message is configured to indicate that the terminal equipment will perform communication with the base station through the first relay node [(The serving base station sends a RS BL burst to the RS#1 indicating based on the path (RS#1, MS#1) that the terminal equipment (MS#1) will perform communication with the base station through the first relay (RS#1))].

Regarding claim 9, Youn teaches the method according to claim 1, further comprising at least one of: 
sending, by the base station, relay resource configuration information to the first relay node to enable the first relay node to assist the communication between the terminal equipment and the base station by virtue of relay resources, or 
sending, by the base station, radio resource configuration information to the terminal equipment to enable the terminal equipment to perform the communication by virtue of radio resources (the base station, BS#1, sends relay resource configuration information in the form of a time delay to the relay, RS#1, to enable the terminal equipment, MS#1, to perform communication, by virtue of the radio resources, being comprised of the relay path and channel resources) [Youn, ¶64-¶68]. 



Regarding claim 11, Youn teaches a data transmission method, comprising: sending, by terminal equipment (MS#1), terminal information (Step 304, CQICH & REP-RSP) to a base station (serving BS) [Youn, Figure 3, Paragraphs 59]; and 
receiving, by the terminal equipment(MS#1), a first notification message (Step 308) sent by the base station (Serving BS), wherein the first notification message is configured to instruct the terminal equipment (MS#1) to perform communication (Steps 309-310) with the base station (BS#1) through a first relay node (RS#1), and the first notification message is determined by the base station (Serving BS) according to the terminal information (the CQICH and REP-RSP comprise information indicating to the BS which relays are available and have an excellent signal quality wherein the Serving BS determines which relay ( RS#1) is best and will be utilized for communication Steps 308-309 ) [Youn, Figure 3, Steps 309-310 Paragraphs 64-67].

Regarding claim 12, Youn teaches the method according to claim 11, further comprising: receiving, by the terminal equipment (MS#1), radio resource configuration information (RS path IND 308) sent by the base station (Serving BS); and performing, by the terminal equipment, communication (Steps 309-310) with the base station (Serving BS) by virtue of radio resources through the first relay node (RS#1) [Youn, Steps 3008-310]. 


receiving, by the terminal equipment (MS#1), configuration information (CQICH Allocation IE 301) sent by the base station (Serving BS)[Youn, Fig. 3, ¶55-¶56]; and 
performing, by the terminal equipment, signal quality measurement according to the configuration information (CQICH MS#1)[Youn, Fig. 3, ¶55-¶58]. 

Regarding claim 14, Youn teaches the data transmission method, comprising: 
receiving, by terminal equipment (MS#1), a first notification message sent by a first relay node (RS#1), wherein the first notification message is configured to instruct the terminal equipment (MS#1) to perform communication with a base station through a first link [Youn, Fig. 3 (RS DL Burst (MS#1) is sent by the relay node (RS#1) and received as by the MS thus notifying the MS#1 that performing communication with the base station (Serving BS) through this first link (309-310)]; and 
performing, by the terminal equipment, communication with the base station through the first link according to the first notification message [Youn, Fig. 3 (the MS#1 performs communication with the Serving BS through the first link via reception of the downlink burst transmissions)]. 

Regarding claim 15, Youn teaches the method according to claim 14, wherein the first link is a cellular link between the terminal equipment and the base station, and the first notification message is configured to instruct the terminal equipment to perform communication with the base station through the cellular link (The message is not only the instruction but the commencing of the MS to perform communication with the serving BS through the instant link which is cellular [Youn, Fig. 3, ¶5 and ¶16 (cellular coverage/links are utilized for communication between the Serving BS, RS#1, MS#1)]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Youn, in view of LIU US 2016/0094493 (hereinafter LIU).

Regarding claim 4, Youn, teaches the method according to claim 1, wherein determining, by the
base station, according to the terminal information (CQICH 304 and REP-REP 306) that the terminal equipment (MS#1) performs communication with the base station (Serving BS) through the first relay node (RS#1) [Youn, Figure 3], but not the agreement message.
 however, LIU teaches wherein this method further comprises:
sending, by the base station (USER A of Figure 12 is the sending equipment which represents that of the base station of Youn), a first request message (1206) to the first relay node (Relay 1), wherein 
sending, by the base station, a second request message to a second relay node, wherein the second request message is configured to request the second relay node to serve as a relay between the terminal equipment and the base station, receiving a second feedback message from the second relay node, wherein the second feedback message is configured to indicate that the second relay node refuses to serve as the relay, sending a third request message to the first relay node, wherein the third request message is configured to request the first relay node to serve as the relay between the terminal equipment and the base station, and receiving a third feedback message from the first relay node, wherein the third feedback message is configured to indicate that the first relay node agrees to serve as the relay.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Youn, indicating a wireless communication system and method for exchanging system information between mobile stations, relays and base station to establish and perform relayed communication, with the teaching of LIU, indicating that the relay may have the ability to agree to participating in the relayed communication between the BS and mobile station. The resulting benefit would have been the ability to quickly make on-the-fly remote decision apart from the BS based on situational information or circumstances not perceived by the BS.

Allowable Subject Matter
s 5-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467